PER CURIAM
Petitioner appeals from the trial court’s dismissal of his habeas corpus petition. ORS 34.680(1). The dismissal was error under our holding in Peek v. Thompson, 160 Or App 260, 980 P2d 178 (1999), decided after the trial court ruled.
The trial court also entered judgment against petitioner in the amount of $475 for reimbursement of court-appointed attorney fees. Petitioner also assigns error to the entry of that judgment. The trial court must remand this matter to the Parole Board with instructions to apply OAR 255-60-006 (1988) in determining whether to extend petitioner’s parole release date. It therefore necessarily follows that this case is not “concluded” as required by ORS 151.505 before reimbursement of fees can be ordered.
Reversed and remanded with instructions to remand to the Parole Board for further consideration. Judgment for attorney fees vacated.